VINCE DE L'EQUATEUR
L NSCRIPTION FONCIERE DE MBANDAKA
Division des titres Immobiliers

BP. 10085 N°2.444.2/.. 0 LAPE 02 /2012.

Mhandaka, le... RES

MBANDAKA
; A Mensieur 1 pere intense
: de la Seciété Plantatiens e
Projet de contrat à signer PHC
D x 107 Huileries du Cenge S.A (PHC)

8..d'. Tage H
Kensieur,

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L'EMPHYTROTE » au bas du dernier feuillet avec indication de
preuve de paiement.

Les frais à payer s’ »lèvent à la somme de

RE PRs230-700 Francs Congolais dont les détails ci-après :

a) Taxe contrat = 22,500 FC
b) Taxe d'enregistrement = 22 .5D0 EC
c) Taxe P.V. de constat = 13.500 FC
d) Taxe P.V. de mesurage = 135.500 EC
e) Taxe croquis = 8°000 FC
f) Loyers impayés de = = FC
g) Intérêt de retard (40%) _ se Fe
h) Prix de référence { 25 sms #

150.700 FC

= 2302700 FC

Montant que je vous invite à verser au
compte N°200308 Chez la Banque Centrale du Congo sur présentation de la note
de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREQ)
attaché à la Division des Titres immobiliers à Mbandaka.

L Cr
Dons 73-02!
jmmsslier et rl

ue Démocrätique

_Prevince

(US =. 18 Juillet

Lieu-dit

Commune de :

MBANDAKA Territeire de : …
Ville de : … MBANDAKA

D8/E. C53 DU

D'EMPHYTEOSE N°
NGT - CINQ (25) ANS.-

FERME DE BAIL: VI

.le Gouverneur de.

sont conférés par j'articie

sure d'exécution dë
me foncier £!

oi n° 80-

au Congo, représentée par
des pouvoirs qui lui
20 Juillet 1974 portant me
20 Juillet 1973 portant régime générale des biens, régi

e que modifiée et complétée à ce jour par le |
ée « LA REPUBLIQUE », de premier part,

.…, agissant en vertu

raonnance n° 7:-148 du
du
jime des sûretés, tell
: 1980, ci — après dénomm

TES DU CONGO s.Asismatriculée au——
enale AO1148Y

La Sté PLANTATION ET HUILER
CM/14=B=55 799 1dentificati en ati
e-Lutete--

numére CD
e social au sunére 1

1
Directeur

een ananas en een ee @ue den en
en cm ee pe que es en ee 2 mn ue @ue œun en 0

D mmmmmmemmmm

Air Jef
Ai L

Artici 2 5

| venue AUX" érticles

de l'AviNgeng
la Gembe à xinshesa représéntée par 8
Général,Mensieur Z eLUYINDULA MUAN TS Amen

or on 0 eu eu 2

ccepte un dit

"= République concède au soussigné
c'emphytéote sur une parcele de terre à usage AGRICOR du
située à Tngemée "7" portanl

superficie LE gi) En

Pro à AO ue du plan cadastra BEALA

dont les limites sont représentées. par.un liséré jaune au croquis !
vx sen ue erpes ee mere re ee DES MF

annexé dressé à {échelle de 1 à 25e

Le présent contrat fait suite au contrat n° D8/E 15/09/2015. e

Fest intervenu pour UN terme de Vingt — Cinq (25) ans renouvelable, pr
ds Fe . à l'expiration duquel il sera renouvelé pour <n£

pour autant que je terrain ait été mis en valeur CHATOTREME

t règlementaires de l'emphytéote, la red:

e ce renouvellen

aie
:“ligations contra:tuelles €
sment au tarif en vigueur d

ruelle sera fix2e conforme

£e3 redevances ei taxes rémunératoi"es sont payabies annuellemer
arricipation le prernier Janvier de chaque année conformément àlep

# et 5 de la loi n° 04/015 du 16 Juillet 2004
- ymenclature des actes générateurs des recettes administratives, |
Care ation ainsi que leUrS modalités de perceptic
ET DERNIER FEUILLE

ger la destination du te!
rde le droit.

e peut chan

Jemphytéote n
j'autorilé qui accol

Ê préalable de

une inn ré

LES 7

pay THEOTE

4 DU CONTRAT D'EMP

rain $ans f'autorisalion

elptiou ©

expresse

DE PAIEMENT DGRAD

cient

€ # 3
PHC/BOTEKA effectué

{
. Mode de palm

{
* du 24/09/2015

77)
LIMOMBLOKOLE
Che rgéé des transferts

(HA L

dW

egoySrs;

De

